Citation Nr: 1538249	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder.

2.  Entitlement to service connection for residuals of a molar pregnancy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother, B.B.C.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988, and from October 1996 to February 1999.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which, in relevant part, denied the benefits sought on appeal.

The Veteran and her mother, B.B.C., testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

These issues were remanded in February 2013.  

In a May 2013 rating decision, the RO granted entitlement to service connection for sinusitis with allergic rhinitis, assigning a 50 percent disability rating, effective March 24, 2005.  The grant of service connection for sinusitis with allergic rhinitis constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to service connection for a chronic bronchial condition, including as secondary to an allergic rhinitis/sinusitis condition, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2011 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has PTSD due to her in-service experiences.

2.  The evidence of record is against a finding that a psychiatric disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

3.  The evidence of record is against a finding that the Veteran has residuals of in-service dilation and evacuation (D&E) for blighted ovum or questionable molar pregnancy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of molar pregnancy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in April 2005 pertaining to her psychiatric claim, and in January 2006 regarding her claimed molar pregnancy that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Subsequent to the February 2013 Remand, the Veteran was sent a letter in March 2013 which provided notice of the type of information and evidence needed to establish a disability rating and effective date.  The claims were readjduciated in the August 2013 Supplemental Statement of Case thus there is no prejudice to the Veteran.  Id.  Accordingly, no further development is required with respect to the duty to notify.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At her hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to her etiological assertions.  Ultimately the claims were remanded for examinations and outstanding treatment records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the psychiatric and molar pregnancy issues to include substantial compliance with the February 2013 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The claims file contains the Veteran's service treatment records, identified post-service treatment records, lay statements and testimony from the Veteran.  The Veteran was afforded VA examinations in April 2013 and July 2013 and etiological opinions were proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In March 2013, VA requested that the Veteran complete releases pertaining to private treatment providers; however, the Veteran did not provide any releases.  Thus, VA is unable to obtain any additional treatment records identified by the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Acquired psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

The Veteran here does not claim a stressor related to fear of hostile military or terrorist activity, thus § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010) is inapplicable.

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV/V).  

The Veteran contends that she developed an acquired psychiatric disorder as a result of a traumatic incident during her service when she prematurely gave birth to a baby girl, who died thereafter.  She contends that the birthing process, including delivery of the placenta, was very traumatic and involved significant pain, which she equated to torture.  She also contends that afterward the baby's body was brought in for her to see against her wishes.

With respect to the Veteran's claimed psychiatric disorder, a review of her service treatment records (STRs) reveals no indication that she complained of or sought treatment for symptoms of a psychiatric disorder during her service.  Her STRs do reveal, however, that she indeed suffered a pre-term delivery, status post failed cerclage, in August 1997.  A September 1997 pathological report of the placenta showed a premature placenta with severe acute chorioamnionitis with meconium staining of the membranes, massive hemorrhage into the intervillous space, and a large recent hematoma at the membranous rupture site.  After this incident, the Veteran was placed on a temporary postpartum physical profile.  The record also reflects a past history of molar pregnancy prior to 1997. 

Although the Veteran's STRs do not provide specific information with respect to the events surrounding this pre-term delivery, which resulted in the death of her baby, she has credibly testified that she suffered a great deal of trauma throughout the event, both as a result of the significant physical pain endured, including upon delivery of the placenta, and as a result of the trauma of losing her baby daughter and having the baby's body shown to her against her wishes.  The Veteran additionally indicated that she began to suffer from mental health symptoms immediately following this event, though she did not seek treatment until after her separation from service. 

The earliest post-service medical evidence of record with respect to the Veteran's claimed psychiatric disorder is found in an August 2004 VA mental health note.  During the consultation, the Veteran focused specifically on an incident of childhood sexual abuse.  The diagnosis was anxiety disorder, not otherwise specified, rule out PTSD, and rule out bipolar II disorder.  Subsequent consultations in December 2004, February 2005, April 2005, and May 2005 also focused on her childhood sexual trauma and noted her worsening mental health symptoms.  In December 2004, her diagnoses included PTSD.  In February 2005, she was also noted to have an alcohol induced mood disorder. 

The Veteran's VA treatment records reflect ongoing diagnoses of depression and anxiety.  They also reflect, however, an absence of continuing mental health treatment until October 2009.  In February 2009, she reported during a VA primary care consultation that she had problems sleeping and that she was having flashbacks of her dead infant daughter.  The clinician noted that she had not had any follow-up treatment for PTSD since Hurricane Katrina.  During an October 2009 mental health consultation, she reported experiencing trauma due to her miscarriage after five months of pregnancy and that undergoing a hysterectomy in April 2008 brought back a lot of memories of the past.  She reported having trouble sleeping and a lot of anger, depression, and anxiety as a result.  The diagnosis at that time was bipolar II disorder with depression.

During her August 2011 hearing, the Veteran testified that she suffers from many mental health symptoms which she attributes to her reported in-service traumatic incident.  She indicated that she frequently obsessed about the loss of her daughter.  She further indicated that although she initially sought post-service treatment for PTSD because of prior childhood sexual abuse, she felt that this in-service incident is what has really caused her psychiatric disorder.

In April 2013, the Veteran underwent a VA mental health examination.  The examiner diagnosed anxiety disorder not otherwise specified and opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria based on objective testing, clinical interview, and review of medical records.  The examiner noted that the Veteran contends that she has PTSD from delivering a baby prematurely in August 1997 at 20 weeks gestation.  Records indicate that she did not seek mental health care from that time until sometime in 2004 when she saw mental health at the New Orleans VA after receiving a pamphlet related to sexual abuse.  She stated that she had been sexually abused as a child from ages 7-10.  An August 2004 medical note reported that the Veteran had said that she was abused from ages 3-7, an inconsistency in her report of childhood sexual abuse.  The examiner stated that while the loss of a pregnancy is a traumatic event, it is not sufficient to warrant a diagnosis of PTSD and it is in no way related to her military enlistment.  Child sexual abuse is also a traumatic event and might possibly be enough to warrant a diagnosis of PTSD in some people, but it is not related to her military enlistment.  Service medical records are negative for any diagnosis of treatment of PTSD, anxiety, or depression.  A mental health note from August 2004 diagnosed the Veteran with PTSD and reported that the Veteran related her symptoms to her reported childhood sexual abuse, not to a miscarriage.  No valid, objective testing was done to support that diagnosis of PTSD.  Another mental health from 2004 diagnosed bipolar disorder after only one visit.  The examiner opined that the diagnosis of bipolar disorder was erroneous.  Further medical notes related the Veteran's symptoms of depressed and anxious mood to her alcohol abuse.  She saw a psychiatrist once in 2005 and again five years later in 2010 and had only seen her one other time in May 2012 where she had a negative PTSD screening.  She failed to show for seven other appointments.  Her psychiatrist diagnosed her with depressive disorder not otherwise specified and anxiety disorder not otherwise specified.  

Based on consideration of the above evidence, the examiner opined that the Veteran does not have PTSD based on objective evidence and review of prior mental health notes.  The examiner opined that she has anxiety disorder not otherwise specified that is not related to her military enlistment.  The examiner opined that her symptoms of anxiety disorder not otherwise specified did not have onset during her military enlistment and is not related to an in-service disease, event or injury.  Furthermore, the examiner opined that the Veteran does not meet the DSM criteria for PTSD or bipolar disorder.  These opinions are based on review of the Veteran's claims folder, CPRS mental health records, objective testing results from the examination, diagnostic clinical interview and training and experience of the examiner.  

Based on the opinion of the VA examiner, a finding cannot be made that the Veteran has PTSD due to her in-service experiences.  Likewise, the VA examiner opined that her acquired psychiatric disability, other than PTSD, is not due to her in-service experiences.  The Board accepts the VA examiner's diagnosis and opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and contains a detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while she is competent to describe her psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing PTSD due to her in-service experiences is not something she has demonstrated that she has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's post-service treatment records do not reflect a diagnosis of PTSD due to her in-service experiences.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

With regard to the diagnosis of anxiety and other psychiatric conditions diagnosed post-service, service treatment records reflect no complaints or treatment for a psychiatric condition.

As detailed above, a psychiatric diagnosis is initially reflected in 2004.  This constitutes a period of five years since separation from service, and 7 years after her pregnancy.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran did not report her in-service experiences as factors related to her mental health, but rather reported pre-service incidents of child abuse.  

The Board accepts the opinion of the April 2013 VA examiner that her anxiety is not due to service as being the most probative medical evidence on the respective subject, as such opinion was based on a review of all historical records, a thorough examination and contains a detailed rationale.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  

The Board has considered the Veteran's contention that a relationship exists between her current psychiatric disabilities and service.  In this capacity, the Board finds the Veteran is competent to attest to her symptomatology during service and following service, but the Veteran is not competent to provide an opinion that a psychiatric disability is due to service as she does not have the requisite medical expertise.  The service treatment records do not support that an acquired psychiatric disability began during service, and a diagnosis is not shown until years after separation from service.  The VA examiner considered the Veteran's assertions that she suffered from untreated mental health symptoms shortly following service, but provide a negative etiological opinion.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflects that her psychiatric disability is not due to service. 

Residuals of molar pregnancy

The Veteran contends that she suffers from residuals of a molar pregnancy that took place during her service and eventually culminated in her needing to have a hysterectomy in April 2009.

With respect to the Veteran's claimed residuals of a molar pregnancy, a review of her STRs indeed reveals that she was found to suffer from either a molar pregnancy or blighted ovum in January 1997.  She underwent a dilation and evacuation (D&E) procedure at that time.  In February 1997 she reported having pain and heavy bleeding since the D&E procedure.  A February 1997 pathology report concluded that no evidence of a molar pregnancy was identified, but the post-operative diagnosis was still rule out molar pregnancy.  A later February 1997 obstetrics and gynecology (OB/GYN) clinical note revealed that she had suffered a molar pregnancy with continued pain and bleeding.  In May 1997, she again reported having continuing abdominal pain since her January 1997 D&E procedure to remove the molar pregnancy. 

The Veteran's post service treatment records reveal that she has fairly consistently had normal gynecological examinations with normal Pap smear results until approximately February 2009 when, during a private OB/GYN consultation, she was noted to have pelvic pain and an enlarged uterus.  In March 2009, she was noted to have uterine fibroids with pelvic pain and pressure.  In April 2009, she underwent a hysterectomy. 

The Veteran testified during her August 2011 hearing that she was told by a private physician in 2002 that she had an enlarged uterus.  She reported that she was told in 2008 that her uterus was still growing and that later, two tumors were found in her uterus.  She contended that her hysterectomy and resulting residual problems were a result of her in-service molar pregnancy.

In July 2013, the Veteran underwent a VA gynecological examination.  After reviewing the claims folder thoroughly in its entirety, review of medical literature using UpToDate, using VistaWeb to access New Orleans VAMC x-rays, pharmacy, lab data and progress notes, clinical interview with physical exam of the Veteran and acknowledging the Veteran's statements, the examiner opined that the Veteran's total abdominal hysterectomy bilateral salpingo-oophorectomy (TAHBSO) is less likely as not related to her military service D&E for blighted ovum or questionable molar pregnancy [pathology report from the D&E read as products of conception consisting of decidua, gestation endometrium without any pathological evidence of molar pregnancy].  

In support of the opinion, the examiner noted that the patho is the Gold standard for diagnosis of a molar pregnancy.  The treatment of dilation and evacuation of the uterus is less likely than not caused or related to the Veteran developing fibroid.  The hysterectomy was done secondary to fibroid causing prolonged menses.  The Veteran's stress incontinence and overactive bladder are less as likely than not caused by in-service treatment of D&E.  There was no evidence of fibroid on pelvic sonogram while on active duty.  There was no documentation of these conditions while on active duty and these conditions began after her hysterectomy.  The examiner stated that the rationale for the above opinions was based on review of the claims folder thoroughly in its entirety, review of medical literature using UpToDate as well as the training, reviewing progress notes from VHAs, and 35 years experience of the clinician.  

As detailed above, the medical examiner reviewed the record and interviewed the Veteran and concluded that she does not have any residuals as a result of her pregnancy and D&E during service.  As the examiner explained, the treatment of dilation and evacuation of the uterus is less likely than not caused or related to the Veteran developing a fibroid, and the hysterectomy was done secondary to fibroid causing prolonged menses.  Also, the examiner opined that her stress incontinence and overactive bladder were not caused by in-service treatment of D&E.  The examiner pointed to the lack of evidence of fibroid on pelvic sonogram while on active duty, and there was no documentation of these conditions while on active duty and these conditions began after her hysterectomy.  

Thus, while the Veteran asserts that she has residuals as a result of her in-service D&E, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, she does not have the requisite medical expertise to find that he has residuals due to an incurrence in service.  Her opinion in this regard is not competent, given the complexity of the medical question involved.  

In light of the Veteran's contentions of her in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link that establishes that the Veteran suffers from residuals due to disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and bipolar disorder is denied.

Entitlement to service connection for residuals of a molar pregnancy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


